DETAILED ACTION
This Office Action is with regard to the most recent papers filed 5/27/2021.

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.
On pages 9-10, Applicant argues the recitations that were amended into the independent claims as previously presented in claim 10.  Applicant broadly asserts that Hahn fails to disclose such subject matter without providing any detail as to how such subject matter should be interpreted or how the disclosure of Hahn, in light of the explanation provided in the rejection, fails to disclose the subject matter.  It is submitted that the predetermined condition is merely “related to a change of service quality,” which fails to provide any significant detail with regard to the predetermined condition (for example, the condition does not need to be a change of service quality, but is only somehow related to such a change, which could include simply being a condition that a low-latency transmission is required, as “low-latency” is related to service quality.).  For clarity, Applicant should provide significant detail as to the specific nature of the predetermined condition (e.g. what it is as opposed to what it relates to) and what functionality is specifically realized based on the condition (in the claim, the only action taken is that the transmission occurs, but does not provide whether any change in service quality is also implemented).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-12, and 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2017/0127397 (Hahn).
With regard to claim 1, Hahn discloses a service reception or transmission apparatus, comprising: a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and is configured to execute the plurality of instructions to:
perform reception or transmission of a low-latency service within a measurement gap when a time duration for performing reception or transmission of the low-latency service is overlapped with the measurement gap (Hahn: Abstract.  Control information can be received that allows for the transmitting and receiving of data for a service that has requirements of low latency/high reliability during a measurement gap.); and  
determine whether a predetermined condition related to a change of service quality is satisfied, wherein, when the processor circuitry determines that the predetermined condition related to a change of service quality is satisfied, the processing unit performs the reception or transmission of the low-latency service within the measurement gap (Hahn: Paragraphs [0341] to [0345] and paragraph [0019].  Service quality (including degradation of such quality) can be accounted for decisions.  It is noted that the instant claim fails to provide for what constitutes a “predetermined condition,” where simply having programming that determines to perform the transmission because of a need to send low-latency service data (thus changing the service quality of the current transmissions to a service quality matching the low-latency requirements) would constitute such a determination that a predetermined condition has been satisfied.).  

With regard to claim 2, Hahn discloses that the measurement gap is contained in a set predetermined time period, and the processor circuitry is further configured to perform reception or 

With regard to claim 3, Hahn discloses that the processor circuitry is further configured to perform set the predetermined time period when a low-latency service is received or transmitted in advance (Hahn: Abstract and paragraph [0337].  The measurement time period can be set or altered as needed in advance.).  

With regard to claim 4, Hahn discloses that the processing circuitry is further configured to perform measurement within a measurement gap after the predetermined time period when no low-latency service is received within the predetermined time period or no low-latency service is transmitted within the predetermined time period. (Hahn: Abstract and Figure 9.  The measurement gaps occur periodically, thus whether the service is received or not (thus satisfying the when no low-latency service is received condition as well as when a low-latency service is received condition), a measurement will occur again after the predetermined time period, even if it is simply the next measurement gap.).

With regard to claim 6, Hahn discloses that the processor circuitry is further configured to transmit the low-latency service and/or information on the low-latency service within the measurement gap (Hahn: Abstract).  

With regard to claim 7, Hahn discloses that the processor circuitry is further configured to receive first indication information transmitted by a network device, the first indication information indicating information on the measurement gap for performing the reception or transmission of the 

With regard to claim 8, Hahn discloses that the first indication information is carried by a downlink control channel or medium access control signaling or radio resource control signaling (Hahn: Paragraph [0094].  It is noted that any channel utilized to receive control information, such as the indication information, would constitute a downlink control channel, as claimed (as opposed to the sender of such information, from which perspective would be an uplink channel).).  

With regard to claim 9, Hahn discloses that the information on the measurement gap comprises information on a number and/or a position of the measurement gap for performing the reception or transmission of the low-latency service (Hahn: Abstract and paragraph [0342]).  

With regard to claim 11, Hahn discloses that the predetermined condition comprises that service quality of a serving cell is higher than a first threshold, or service quality of a serving cell is higher than a second threshold, and service quality of a neighboring cell is lower than a third threshold, or service quality of a neighboring cell is lower than a fourth threshold, or service quality of a serving cell is higher than service quality of a neighboring cell, or service quality of a serving cell is higher than service quality of a neighboring cell by a fifth threshold (Hahn: Paragraphs [0341] to [0345] and paragraph [0019].  At least a quality level degradation, where when such a degradation is not occurring, the quality would be higher than some threshold that would cause a determination of the degradation of quality.).  

With regard to claim 12, Hahn discloses that the processor circuitry is further configured to receive second indication information transmitted by the network device, the second indication 

With regard to claim 14, Hahn discloses that when the terminal equipment has a grant configured by a network device, the grant overrides the measurement gap for performing the reception or transmission of the low-latency service (Hahn: Paragraph [0114] and Abstract.  Grants can be used when data is to be transmitted/received, where measurement gaps can be changed or otherwise made to overlap the reception or transmission.).  

With regard to claim 15, Hahn discloses the processor circuitry is further configured to receive configuration information transmitted by a network device, and 
wherein the configuration information configuring that the terminal equipment performs reception or transmission of a low-latency service within a measurement gap when a time duration for performing the reception or transmission of the low-latency service by the terminal equipment is overlapped with the measurement gap (Hahn: Abstract and Paragraphs [0341]-[0345].  Control information can be received that can change when the measurement is to occur to allow the transmission/reception of data to overlap the gap.), or 
wherein a time duration for performing the reception or transmission of the low-latency service by the terminal equipment is overlapped with the measurement gap and a predetermined condition related to a change of service quality is satisfied; or the configuration information configuring that when a terminal equipment has a grant for a low-latency service, the grant overrides the measurement gap for 

With regard to claim 16, Hahn discloses that in performing the reception or transmission of the low-latency service within the measurement gap, the processing circuitry does not perform measurement (Hahn: Paragraph [0030].  The measurement gap can be skipped (thus providing that the measurement is not performed).).

With regard to claims 17-19, the instant claims are similar to claims 15 (and 1, from which claim 15 depends), 12, and 6, and are rejected for similar reasons.

With regard to claim 20, Hahn discloses a terminal equipment, the terminal equipment comprising the service reception or transmission apparatus as claimed in claim 1 (Hahn: Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn.
With regard to claim 5, Hahn fails to disclose, but Official Notice is taken that it would have been well-known in the art to have the processor circuitry is further configured to set the predetermined time period by starting a timer (More specifically, when setting a time period, it was well-known to utilize a 

With regard to claim 13, Hahn discloses that when the time duration for performing reception or transmission of the low-latency service being overlapped with the measurement gap comprises there existing a low-latency service to be transmitted after measurement has been performed within the measurement gap, the processing unit is further configured to turn back to a serving cell, proceed with performing transmission of low-latency services within the measurement gap (Hahn: Figure 10.  A short measurement gap can be configured, where the service can be provided in the second section after the short measurement gap.).
Hahn fails to disclose expressly, but Official Notice is taken that it would have been well-known in the art at the time of filing to receive acknowledgement of the low-latency service transmitted by the network device (more specifically, for transmissions, it was well-known in the art to receive some form of acknowledgement, whether a transmission acknowledgement (e.g. TCP/IP acknowledgements), an acknowledgement that a command or message is successfully received by an application or processed, etc.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an acknowledgement of some sort for the service transmission to enable the system to make guarantees on delivery, such as to ensure that the “high reliability” requirements, as in Hahn (Hahn: Abstract) are actually being met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444